      Case 5:19-cv-00248-LPR Document 2 Filed 10/15/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

Dr. Ronnie Johnson                                                     Plaintiff

v.                         CASE NO. 5:19cv00248DPM

Watson Chapel School District and
Dr. Jerry Guess                                                     Defendants


                           AMENDED COMPLAINT

       1. Plaintiff Dr. Ronnie Johnson is a citizen of the United States. She

resides in Jefferson County, Arkansas.

       2. The defendant is the Watson Chapel School District located in

Jefferson County, Arkansas. Dr. Jerry Guess is the Superintendent of

Schools of the district.

       3. Venue for this action is in the Eastern District of this court, Pine

Bluff division.

       4. This civil rights action seeks to enforce rights provided pursuant to

Title VII of the 1964 Civil Rights Act, 42 U.S.C. § § 2000 € et seq. and 1981

and 1983.

       5.   The court’s jurisdiction is invoked pursuant to 28 U.S. C. § 1343

and 42 U.S.C. § 2000€, et seq.


       6. Plaintiff is principal of the district’s Watson Chapel Coleman




                                        1
      Case 5:19-cv-00248-LPR Document 2 Filed 10/15/19 Page 2 of 5




Intermediate School. She has an Educational Doctorate Degree (Ed.D.) and

more than 40 years’ experience as a teacher and school administrator.

      7. Plaintiff has filed two previous civil rights actions against the

district regarding its unlawful employment practices. Each was resolved in

her favor.

      8. Because of recent adverse acts toward Dr. Johnson by the Watson

Chapel school officials, she filed two charges of unlawful discrimination due

to her race or color and due to retaliation with the Equal Employment

Opportunity Commission (EEOC). The EEOC case numbers are 493-2019-

00731 and 493-2018-02091

      9. This action is being filed within ninety days of her receipt of the

Notices of Right to Sue.

      10. In September 2018, Assistant Superintendent Bill Tietz informed

Dr. Johnson that he had hired a white teacher, John Doe, for the 5th grade.

Dr. Johnson was not involved as principals are expected to be in Mr. Doe’s

hiring.

      11. Within several weeks, Dr. Johnson learned that John Doe was not

attending to his class and was engaging in practices that she found unusual.

In Dr. Johnson’s conversations with Mr. Doe, he told her that he heard

voices.

      12. Dr. Johnson spoke with Mr. Doe in her office in late September.




                                       2
      Case 5:19-cv-00248-LPR Document 2 Filed 10/15/19 Page 3 of 5




Mr. Doe told Dr. Johnson that he was “unfamiliar with black people.” He

also indicated that he was hearing voices and that he needed help. He told

the students in his class that he had a condition known as Asperger’s

syndrome. Because of Mr. Doe’s strange behavior, Johnson informed Mr.

Tietz and Dr. Guess that Mr. Doe should be removed as a teacher because she

feared for the safety for the students and staff.

      13. In response to Dr. Johnson’s concerns, she was informed by

Dr. Guess to work with Mr. Doe, help him because Doe was a “good ole boy”

and that she needed to take care of him.

      14. Mr. Doe remained on Dr. Johnson’s campus for several more

weeks. Mr. Doe also remained on the district’s payroll for an indefinite

period of time.

      15. While the Doe’s matter was pending, Dr. Guess and Mr. Tietz

gave Dr. Johnson a letter of reprimand dated five months earlier under the

administration of the previous superintendent. Mr. Tietz had never evaluated

or discussed an educational matter with Johnson before he signed his name

to the belatedly delivered letter.

      16. Dr. Guess informed Dr. Johnson that she had to do better or she

would be terminated. He treated Dr. Johnson less favorably than he did Mr.

Tietz and Mr. Doe, men whose relative work Johnson complained about.

      17. The district was aware at the time of Dr. Guess’s reprimand of




                                        3
      Case 5:19-cv-00248-LPR Document 2 Filed 10/15/19 Page 4 of 5




Dr. Johnson’s pending EEOC charge regarding her having been physically

assaulted by Mr. Tietz in the workplace. A reasonable person might have

been dissuaded from engaging in protected activity because of the reprimand.

      18. Shortly after Johnson received the letter of reprimand, Dr. Guess

placed her under the supervision of Ms. Linda Davis, Director of K-6

Curriculum. This constituted punishment in that superintendents

ordinarily supervise principals, not district curriculum coordinators. A

reasonable person might have been dissuaded from engaging in protected

activity because of this change in the chain of command.

      19. On February 11, 2019, Dr. Johnson was suspended and told

by Dr. Guess to “get off the campus, …don’t set foot back on the campus and

get all of your stuff out of the office ….”, pending an investigation which

could lead to termination. This came in response to a disagreement between

Dr. Johnson and Ms. Linda Davis over test scores and extracurricular

activities. Plaintiff did not behave in a manner that would justify the

suspension. Even though the suspension was paid, it might have dissuaded a

reasonable person from filing an EEOC charge.

      20. EEOC Charge No. 493-2019-00731, Exhibit 1, represents Dr.

Johnson’s charge that she was treated differently from other persons of her

race, sex and age and that the actions were in retaliation for filing a previous

charge of discrimination in violation of Title VII.

      21. The actions by Dr. Guess, with respect to Dr. Johnson’s work as




                                        4
     Case 5:19-cv-00248-LPR Document 2 Filed 10/15/19 Page 5 of 5




principal of Coleman Intermediate School constitute disparate treatment.

They are due to Johnson’s race, age, and gender. Further, Guess’s actions are

retaliatory because Dr. Johnson filed her previous charge of discrimination

with the EEOC.

      22. Johnson has been subjected to unlawful discrimination due to race

because she was treated in a different manner from white co-workers.

      WHEREFORE, Dr. Johnson prays that this matter be set for early

hearing before a jury and that she thereafter be awarded such relief to which

she is entitled because of defendant’s treatment including an injunction

against continued discrimination in retaliation for having filed her EEOC

charge and damages for having subjected her to the treatment set forth

herein. She also prays for her costs and reasonable attorneys’ fees.



                                Respectfully submitted,

                                /s/John W. Walker
                                John W. Walker – AB64046
                                John W. Walker, P.A.
                                1723 Broadway
                                Little Rock, Arkansas 72206
                                501-374-3758
                                501-374-4187(fax)
                                email: johnwalkeratty@aol.com


October 15, 2019




                                       5
